Citation Nr: 0710775	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1958 to February 1961.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued to rate the veteran's 
low back disorder as 40% disabling and denied service 
connection for aneurysm and clot, including as secondary to 
the low back disorder.  A June 2004 rating decision continued 
the 40% rating for the low back disorder, denied service 
connection for peripheral vascular disease, declined to 
reopen the claim for hypertension, and denied entitlement to 
TDIU.  The veteran only perfected his appeal on the issues 
stated on the previous page.  In January 2005, the veteran 
testified at a Decision Review Officer (DRO) hearing; a 
transcript of that hearing is of record.  

It is also noteworthy that a July 2003 rating decision 
granted service connection for right lower extremity 
radicular pain associated with the low back disorder, and 
assigned a separate 10 percent rating.  The veteran has not 
disagreed with that rating.  In an April 2005 statement, the 
veteran filed a claim to increase the rating for radicular 
pain in the right lower extremity.  An August 2005 rating 
decision continued the 10 percent rating and the veteran has 
not appealed that decision.  This matter is not before the 
Board at this time.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder 
encompasses lumbosacral strain, limitation of motion, and 
degenerative disc disease; incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, vertebral fracture, and ankylosis of the spine are 
not shown.

2.  The veteran's service-connected disabilities are low back 
disorder and radicular pain in the right lower extremity, 
rated 40 and 10 percent disabling, respectively; the 
scheduler requirements for TDIU are not met.


CONCLUSION OF LAW

1.  A rating in excess of 40 percent rating is not warranted 
for the veteran's service-connected low back disorder. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 
(effective prior to September 26, 2003), Codes 5237, 5243 
(effective September 26, 2003).

2.  The criteria for establishing entitlement to TDIU are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§  
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In a February 2003 letter (prior to the May 2003 back 
decision on appeal) and in a May 2004 letter (prior to the 
June 2004 TDIU decision on appeal), the veteran was informed 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  While the veteran did not receive any notice 
regarding the effective date of an award (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), as the appeal seeking an 
increased rating for a low back disorder and TDIU are being 
denied, any questions regarding the effective date of the 
awards are moot.
 
Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  VA arranged for the veteran to 
be examined.  The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met.

II.  Factual Background

December 2000 through February 2004 treatment records from VA 
Central Texas Healthcare System showed periodic treatment for 
low back pain.  

March 2003 VA examination report indicated that the veteran 
took Motrin with slight relief and Flexeril to treat his 
chronic severe low back pain.  It was noted that there were 
no periods of flare-ups or associated symptoms.  At the time 
of the examination, he was wearing a lumbosacral brace and 
was walking unassisted.  The examiner noted that the veteran 
had a tendency to trip.  A functional assessment indicated 
that the veteran's ambulation tolerance was significantly 
diminished up to 20 feet only without pain and he was unable 
to lift or bend for any activity.  Physical examination 
revealed that the spine was symmetrical and there was 
stiffness due to pain.  Range of motion studies showed that 
forward flexion was to 30 degrees with pain, extension was to 
10 degrees with pain, and lateral flexion on either side was 
to 15 degrees with pain.  There was additional limitation of 
pain with repetitive use, but no fatigue, weakness, or lack 
of endurance.  Para lumbar muscle guarding was present.  
There were no vertebral fractures and intervertebral disc 
syndrome was not present.  The diagnosis was multiple 
degenerative bone spurs of the lumbar spine.  

July 2003 rating decision granted a separate 10 percent 
rating for radicular pain, right lower extremity with 
residuals, back injury, 2nd and 3rd transverse process with 
degenerative disc disease L2-3, L4-5, L5-S1.  In an April 
2005 statement, the veteran filed a claim to increase the 
rating for radicular pain in the right lower extremity.  An 
August 2005 rating decision continued the 10 percent rating 
and the veteran has not appealed that decision.  This issue 
is not before the Board.  

On April 2004 VA examination, the veteran indicated that he 
treated his low back pain with Tylenol No. 3 and Flexeril.  
He stated that he had severe back pain, approximately 10 
times in the past 12 months, for a duration of 1 to 2 days.  
Precipitating factors were with twisting or bending and 
alleviating factors were bedrest.  He stated that he had 
significant limitation of motion with moderate functional 
impairment during flare-ups.  He used a cane for ambulation 
and wore a back brace on a daily basis.  A functional 
assessment indicated that he was last employed in January 
2004 as a machinist.  He was laid off because of decreased 
workload.  He was able to perform the activities of daily 
living.  He lived with another person, though he was able to 
dress and undress and manage his personal affairs.  The 
lumbar spine was symmetrical.  Range of motion studies 
revealed that forward flexion was 0 to 60 out of 90 degrees 
with pain; extension was 0 to 20 out of 30 degrees with pain; 
lateral flexion was 0 to 25 out of 25 degrees bilaterally 
with pain; and lateral rotation was 0 to 30 out of 30 
bilaterally without pain.  The spine was painful on extreme 
forward flexion, extension backwards, and bilateral lateral 
flexion to the left or right.  No additional limitations were 
noted with repetition of movement during the physical 
examination as related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  He had painful motion with 
tenderness on the right paravertebral muscles at L4-5.  The 
diagnosis included degenerative disc disease lumbosacral 
spine, without radiculopathy.

During his January 2005 DRO hearing, the veteran indicated 
that he was unemployed and unable to work because of his back 
disorder.  

January through May 2005 treatment records from VA Central 
Texas Healthcare System showed that the veteran had 
complaints of low back pain. 

Social Security records included duplicative records from VA 
Central Texas Healthcare System.  

On July 2005 VA examination report it was noted that the 
veteran took Vicodin 2-3 days out of the week with good 
relief, without side effects, to treat his back disorder.  He 
did not have any acute flare-ups of his back requiring 
enforced bedrest or emergency room management in the past 12 
months.  He used a cane to assist with ambulation.  A 
functional assessment indicated that he was able to dress and 
undress; he drove to the examination a distance of 
approximately 82 miles, without assistance; he was last 
employed in January 2004 as a machinist and was laid off due 
to decreased workload; he was otherwise able to perform the 
activities of daily living, which included dressing, 
undressing and attending to the needs of nature.  Physical 
examination showed a symmetrical spine.  Forward flexion was 
0 to 90 degrees, with pain at 60 degrees; extension was 0 to 
30 degrees, with pain at 20 degrees; lateral flexion was 0 to 
30 degrees bilaterally without pain; and lateral rotation was 
each 0 to 30 degrees bilaterally without pain.  No additional 
limitations were noted with repetition of movement during the 
physical examination that is related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  He had 
painful motion without spasm or weakness and mild tenderness 
to deep palpation of the paravertebral muscles at L4-5 
bilaterally.  It was noted that intervertebral disc syndrome 
was not applicable.  There were no postural abnormalities.  
The diagnosis was chronic lumbosacral strain; claimed as 
degenerative joint disease with degenerative disc disease.  

III.  Criteria and Analysis

Low Back Disorder

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of this appeal the criteria for rating 
intervertebral disc syndrome and disabilities of the spine, 
generally, were revised (effective September 23, 2002 and 
September 26, 2003, respectively).  From their effective 
date, the veteran is entitled to ratings under the revised 
criteria.  

The RO assigned a 40 percent rating for the veteran's low 
back disorder under Code 5293 for intervertebral disc 
syndrome.  Code 5293 was revised effective September 23, 2002 
(prior to when the veteran filed his increased rating claim 
in February 2003).  The revised Code 5293 provided that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Note 1 following Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides: When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  

As previously indicated, a July 2003 rating decision granted 
service connection for right lower extremity pain associated 
with the low back disorder and assigned a separate 10 percent 
rating under Code 8521 (external popliteal nerve (common 
peroneal)).  An August 2005 decision continued the 10 percent 
rating.  The veteran has not appealed this matter and it is 
not before the Board at this time.  As the neurological 
component has already been discussed, the Board will address 
the orthopedic manifestations.  

A 60 percent (maximum) rating was warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  On April 2004 VA 
examination, the veteran indicated that he had severe back 
pain approximately 10 times in the past 12 months for a 
duration of 1 to 2 days.  On July 2005 VA examination, he 
indicated that he did not have any acute flare-ups of his 
back requiring enforced bedrest or emergency room management 
in the past 12 months.  Consequently he does not qualify for 
a higher than 40 percent (i.e. 60 percent) rating for 
incapacitating episodes under Code 5293.  

Given that a 40 percent rating has been assigned under Code 
5293 for orthopedic manifestations, the focus shifts to 
whether a rating in excess of 40 percent is warranted under 
any other applicable rating codes.  Since the maximum rating 
under Codes 5292 and 5295 is 40 percent, higher ratings are 
not available under these codes.  As neither vertebral 
fracture nor ankylosis is shown, no other code (providing a 
higher rating) applies (See Codes 5285, 5286, 5289). 

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain and degenerative arthritis is rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (Codes 5237 and 5242) and that disc disease (Code 5243) 
is rated either under the General Rating Formula or based on 
Incapacitating Episodes.  Under the General Rating Formula, a 
50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a, (effective 
September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are identical to Code 5293 (in effect 
from September 23, 2002 to September 26, 2003).

As ankylosis has not been shown, a rating in excess of 40 
percent under the General Rating Formula is not warranted.  
And as noted above, since there is no evidence of 
incapacitating episodes of at least six weeks during the past 
12 months a rating in excess of 40 percent based on 
incapacitating episodes likewise is not warranted.

In summary, a rating in excess of 40 percent is not warranted 
for the veteran's service-connected low back disorder.

TDIU

TDIU may be awarded/assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration in cases where veterans are unemployable due to 
service-connected disabilities but do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).  VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  
Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation. VAOPGCPREC 75-91.

The veteran has two service-connected disabilities: a low 
back disorder, rated 40 percent disabling, and radicular pain 
in the right lower extremity associated with the low back 
disorder, rated 10 percent, and the combined rating is 50 
percent.  Consequently, the percentage requirements of 38 
C.F.R. § 4.16(a) are not met.  However, as noted above, the 
veteran may still be entitled to such benefits on an 
extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

The governing criteria require that to establish entitlement 
to TDIU, it must be shown that, due to service-connected 
disabilities alone, the veteran is incapable of participating 
in any regular substantially gainful employment.  Here, the 
competent (medical) evidence of record, while suggesting that 
the veteran's service-connected low back disorder and 
radicular pain interfere, at least to some extent, with his 
daily activities, does not reflect that the service connected 
disabilities prevent his participation in all forms of 
regular substantially gainful employment.  In particular, 
there is nothing to suggest that due to the service connected 
disabilities, he is incapable of maintaining sedentary types 
of employment consistent with his education and experience.  
Furthermore, the disability picture presented is not shown to 
be out of the norm, so as to warrant extraschedular 
consideration. 38 C.F.R. § 3.321.  The record showed that the 
veteran was last employed in January 2004, as a machinist; 
however, he was laid off not because of his service-connected 
disabilities, but rather due to a decreased workload.  

There is a preponderance of the evidence against this claim, 
and it must be denied.



ORDER

A rating in excess of 40 percent for a low back disorder is 
denied.  

Entitlement to TDIU is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


